Case 19-15621-elf       Doc 39     Filed 02/24/20 Entered 02/24/20 12:36:28             Desc Main
                                   Document      Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 IN RE: Maureen Anita Flanders                      CHAPTER 13
        Debtor.
                                                    BANKRUPTCY CASE NUMBER
                                                    19-15621/ELF


                                                    11 U.S.C. § 362



         NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE

       Midwest Loan Services as servicer for American Heritage Federal Credit Union has filed
a Motion for Relief, with the Court for relief from the automatic stay.

       1.     Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you do not
have an attorney, you may wish to consult an attorney.)

       2.        If you do not want the court to grant the relief sought in the Motion or if you want
the court to consider your views on the Motion, then on or before March 12, 2020 you or your
attorney file a response to the Motion.

            (a)    If you are required to file documents electronically by Local
       Bankruptcy Rule 5005-1, you must file your response electronically.

              (b)     If you are not required to file electronically, you must file your
       response at: United States Bankruptcy Court, Robert N.C. Nix, Sr. Federal Courthouse,
       900 Market Street, Philadelphia, PA 19107.

             (c)      If you mail your Response to the bankruptcy clerk's office for filing, you
       must mail it early enough so that it will be received on or before the date stated above

             (d)     On the same day that you file or mail your Response to the Motion, you
       must mail or deliver a copy of the Response to the Movant's attorney:
                     Michael J. Clark, Esquire
                     Shapiro & DeNardo, LLC
                     3600 Horizon Drive, Suite 150, King of Prussia, PA 19406
                     Phone: (610) 278-6800
                     Fax: (847) 954-4809

       3.     A hearing on the motion is scheduled to be held before the HONORABLE ERIC
L. FRANK on March 17, 2020 at 9:30 a.m. in Courtroom # 1, United States Bankruptcy Court,
Robert N.C. Nix, Sr. Federal Courthouse, 900 Market Street, Philadelphia, PA 19107.
Case 19-15621-elf      Doc 39     Filed 02/24/20 Entered 02/24/20 12:36:28            Desc Main
                                  Document      Page 2 of 2




       4.     If you do not file a response to the Motion, the court may cancel the hearing
and enter an Order granting the relief requested in the Motion.

        5.     If a copy of the motion is not enclosed, a copy of the motion will be provided to
you if you request a copy from the attorney named in paragraph 1(b).

      6.      You may contact the Bankruptcy Clerk's office at (215) 408-2800 to find out
whether the hearing has been canceled because no one filed a response.


Date: 02/24/2020
